Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	The instant application, Application No. 17/119,907 (hereinafter the ‘907 Application) is a reissue of U.S. Application 15/294,646, filed on 10/14/2016, now U.S. Pat. No. 10,153,799 which claims the benefit of priority of Korean Application No. 10-2015-0144327, filed on 10/15/2015.
Claims 19-37 are new.  Claims 1-37 are pending.

2.	The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10/153,799 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.	Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 12/11/2020, 12/30/2020 and 6/29/2021 are being considered by the examiner.


Claim Objections
7.	The claims amendment filed on 12/11/2020 is objected to because it is not compliant with 37 CFR 1.173(b)(d) (i.e. all amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application. The amendments must include proper markings, matter to be omitted must be enclosed in brackets, no strikethrough, matter to be added must be underlined. The underlined matters should include the claim numbers and claim identifiers.) See MPEP § 1453.
Appropriate correction is required for new claims 19-37. 

Reissue Applications
8.	a)	The claims support for claim amendments filed 12/11/2020 is objected to because it does not provide an explanation of the support in the disclosure of the patent for the newly added claims (see 37 C.F.R. 1.173(c)).
	The claims support is required. 
	b)	This application is objected to under 37 CFR 1.172(a) as the assignee has not established its ownership interest in the patent for which reissue is being requested. An assignee must establish its ownership interest in order to support the consent to a reissue application required by 37 CFR 1.172(a). The submission establishing the ownership interest of the assignee is informal. There is no indication of record that the party who signed the submission, dated 12/11/2020 is an appropriate party to sign on behalf of the assignee. See 37 CFR 3.73; MPEP 325 (V).


Oath/Declaration
9.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration indicates the claims number (i.e., claims 1, 3, 5 and 19) having an error (i.e., an electronic device including a front cover, a rear part, a display device and a hole/recess of at least one of repeated/random patterns), and indicates claims 21-39 that would correct any errors.
It is noted that the claims number having an error (i.e., claims 1, 3) that claims 19 and 33 would correct the error. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

	
10.	Claims 19-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 19 recites “the bonding portion including an organic material and an oxide of a metallic material forming at least a portion of the metallic member”. Claim 33 recites “the first bonding portion …including an organic material and an oxide of the metallic material” and “the second boding portion …including the organic material and the oxide”. Claim 36 recites “the third boding portion …including the organic material and the oxide” and “the fourth boding portion …including the organic material and the oxide”. Claim 37 recites “the fifth boding portion …including the organic material and the oxide”. (emphasis added).
There is no support disclosed in this instant application and the specification does not appear to disclose the bonding portion includes an oxide of a metallic material in claim 19 and the first/second bonding portion includes an oxide of a metallic material in claim 33.

	
35 U.S.C. 251
11.	a)	Claims 1-37 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments' Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):"(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(Step 2: MPEP 1412.02(B)): The record of the prior 15/294,646 application prosecution indicates that claims 1, 3, 5 and 17 (“wherein a roughness of a periphery of the first metallic surface of the first elongated metallic member is smaller than a roughness of a central portion of the first metallic surface of the first elongated metallic member” (claim 1); “wherein a roughness of an area of the outside of an inner wall of the hole area is smaller than a roughness of an area of the inside of the inner wall of the hole area” 
were amended in the claim amendment dated 7/5/2018. These limitations are also the reasons for allowance. 
Therefore, in the instant case the claimed limitations of (“wherein a roughness of a periphery of the first metallic surface of the first elongated metallic member is smaller than a roughness of a central portion of the first metallic surface of the first elongated metallic member” (claim 1); “wherein a roughness of an area of the outside of an inner wall of the hole area is smaller than a roughness of an area of the inside of the inner wall of the hole area” (claim 3); “wherein a roughness of a periphery of a surface of the main body is smaller than a roughness of a central portion of the surface of the main body” (claims 5 and 17) are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter.

(Step 3: MPEP 1412.02(C)): It is noted that the surrendered subject matter has been entirely eliminated from independent claim 33 in the reissue application and it is broadening “wherein a roughness of the metallic curved inner surface is different from a roughness of an area of the housing that is covered by the display” in claim 19. As such, the claims may have been enlarged, and hence not avoid the recapture rule. The amended claims 19 were not materially narrowed in related aspects, hence there is recapture.


Claims 20-32, 34-37 are similarly rejected based on their dependency from independent claims 19, 33 respectively. 

	b)	Claims 1-37 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
	The nature of the defect(s) in the declaration is set forth in the discussion above in paragraph 9.
c)	Claims 19-37 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent is described above in paragraph 10. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 19-20, 23, 25-31 are rejected under 35 U.S.C. 103 as being unpatentable over Woodhull et al. (WO 2014/035722) (IDS submitted on 12/20/2020) in view of Yamazaki (US 2008/0268618) and further in view of Kwang Ho Kim (KR 20-2013-0005654) (IDS submitted on 12/11/2020).
	As to claim 19, Woodhull discloses a portable communication device comprising:
a display (i.e., Woodhull: Fig. 2, 210);
a processor operatively coupled with the display (i.e., control circuitry 130 may also drive the display, Woodhull: Fig. 1, 130; [0027]);
a communication circuit operatively coupled to the processor (i.e., communication circuitry, Woodhull: Fig. 1, 155), and
(i.e., enclosure, Woodhull: Fig. 5A, 500) including a side portion that includes a metallic member that forms at least a portion of a side exterior surface of the portable communication device (i.e., enclosure 500 includes top and bottom opposing walls 515, 520 (e.g., housing including a side portion) and left and right opposing walls 525, 530. The enclosure 500 may be formed by molding liquid metal or a metal injection molding process (MIM) to form a single piece of metal e.g. stainless steel, Woodhull: Fig. 5A, [0048-0049]) and functions as an antenna of the communication circuit (Woodhull: [0033]), wherein the side portion includes:
		a socket opening (i.e., the bottom wall may include an opening 535, for receiving plug connectors, e.g., standard audio plugs) formed in the metallic member, the socket opening having a metallic curved inner surface (i.e., the back portion 510 and bottom wall 520 may be integrally formed with audio jack shell 505 so as to form unibody enclosure 500 that is formed from a single piece of polymer or metal, Woodhull, Fig. 5A);
		a bonding portion (i.e., trim gasket 455 surrounds opening 470, Woodhull, Fig. 4B) disposed on the metallic curved inner surface, and
		an insulating portion (i.e., a trim 460 may be included that surrounds opening 460) formed on the bonding portion disposed on the metallic curved inner surface such that a substantial portion of the socket opening remains open to accommodate an insertion of a connector (i.e., a standard audio plug may be inserted through opening 465 and into opening 470 in order for its contacts to mate with corresponding contacts 435-439 of audio jack 405, Woodhull, Fig. 4B),
(i.e., use of organic silane as a material in a bonding layer is well-known in mobile phone housing, Yamazaki: [0019, 0026, 0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of having the bonding portion including an organic material and an oxide of a metallic material forming at least a portion of the metallic member in the system of Woodhull, as Yamazaki teaches, so as to create a strong bond.
Woodhull and Yamazaki do not disclose, however Kwang discloses wherein a roughness of the metallic curved inner surface is different from a roughness of an area of the housing that is covered by the display (i.e., where the end surfaces of each metallic member 11 (e.g., left and right metallic members), which face the dielectric that fills the gap(s), has square grooves whereas the rest of the metallic member does not have grooves [different roughness at the center of the metallic member than at the end of the metallic member], Kwang: Fig. 2, [0004, 0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of having roughness of the metallic curved inner surface is different from a roughness of an area of the housing that is covered by the display in the system of Woodhull and Yamazaki, as Kwang teaches, so as to enable the separated metallic members to be bonded together with increased strength.
As to claim 20, Woodhull-Yamazaki-Kwang discloses wherein the insulating portion or the bonding portion forms a closed loop along a periphery part of the socket opening (i.e., trim gasket 455 surrounds opening 470, Woodhull: [0027-0067]).

As to claim 23, Woodhull-Yamazaki-Kwang discloses wherein the metallic material includes at least one of aluminum, magnesium, or zinc (i.e., Yamazaki: [0200, 0203]).

	As to claim 25, Woodhull-Yamazaki-Kwang discloses wherein the organic material includes at least one of triazine thiol, dibutyl amino, dithio pirymidine, or silane (i.e., use of an organic silane as a material in a bonding layer, Yamazaki: [0103-0104]).
 
As to claim 26, Woodhull-Yamazaki-Kwang discloses wherein the socket opening is formed to accommodate at least a portion of a SIM insertion member (i.e., enclosure 500 may also include one or more additional openings (in addition to opening 535) for providing access to more than one receptacle connector; for example, enclosure 500 may include openings for two receptacle connectors such as receptacle connectors 230 and 235. It is understood that a SIM insertion member is a receptacle connector structure, Woodhull: Fig. 2, [0027-0067]).

As to claim 27, Woodhull-Yamazaki-Kwang discloses wherein the socket opening is ring-shaped to accommodate at least a portion of an ear jack (i.e., the opening may be configured to receive a standard audio plug (equivalent to the open is formed to accommodate at least a portion of an ear jack), Woodhull: Figs 2-7, [0027-0067]).

As to claim 28, Woodhull-Yamazaki-Kwang discloses wherein centers of the insulating portion, the bonding portion, and the socket opening are the same (i.e., Woodhull: Fig. 4B).

As to claim 29, Woodhull-Yamazaki-Kwang discloses wherein the socket opening is disposed in a center of the insulating portion (i.e., Woodhull: Fig. 4B).

As to claims 30-31, Woodhull-Yamazaki-Kwang discloses wherein the socket opening is formed to accommodate at least a portion of a USB connector and wherein the insulating portion is preventing an electric shock related to the USB connector (i.e., enclosure 500 may also include one or more additional openings (in addition to opening 535) for providing access to more than one receptacle connector; for example, enclosure 500 may include openings for two receptacle connectors such as receptacle connectors 230 and 235. Furthermore, one or more of the additional receptacle connectors may be integrated with embodiments of enclosure 500 in addition to or instead of audio jack 505. It would be understood that a USB connector is a receptacle connector structure; the insulating portion is preventing an electric shock, Woodhull: [0027-0067]). 

13.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Woodhull et al. (WO 2014/035722) (IDS submitted on 12/20/2020) in view of Yamazaki (US 2008/0268618) in view of Kwang Ho Kim (KR 20-2013-0005654) (IDS submitted on 12/11/2020) and further in view of Wang et al. (2013/0327568).
	The combination of Woodhull, Yamazaki, Kwang does not disclose however Wang discloses wherein a thickness of the insulating portion is between 0.5 mm and 2.5 mm (i.e., the thermal insulation layer has a thickness ranged between 0.5mm to 5mm, Wang: [0014]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of having a thickness of the insulating portion is between 0.5 mm and 2.5 mm in the system of Woodhull, Yamazaki, Kwang, as Wang teaches, so as to provide fire-prevention requirements. 


14.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Woodhull et al. (WO 2014/035722) (IDS submitted on 12/20/2020) in view of Yamazaki (US 2008/0268618) in view of Kwang Ho Kim (KR 20-2013-0005654) (IDS submitted on 12/11/2020) and further in view of Leib et al. (US 20100059877).
The combination of Woodhull, Yamazaki, Kwang does not disclose however Leib discloses wherein a thickness of the bonding portion is between 0.1 um and 3 um (Leib: [0035, 0040,0066]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of having a thickness of the bonding portion is between 0.1 um and 3 um in the system of Woodhull, Yamazaki, Kwang, as Leib teaches so as to provide a sufficient adjoining relationship required for the particular design.

15.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Woodhull et al. (WO 2014/035722) (IDS submitted on 12/20/2020) in view of Yamazaki (US 2008/0268618) in view of Kwang Ho Kim (KR 20-2013-0005654) (IDS submitted on 12/11/2020) and further in view of Kai et al. (US 20100201649).
	The combination of Woodhull, Yamazaki, Kwang does not disclose however Kai discloses wherein the insulating portion includes polyphenylene sulfide (PPS) or polybutylene terephthalate (PBT) (i.e., polybutylene terephthalate, Kai: [0128-0129]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of having the insulating portion includes polyphenylene sulfide (PPS) or polybutylene terephthalate in the system of Woodhull, Yamazaki, Kwang, as Kai teaches, so as to provide sufficient impact and heat resistance.

16.	Claims 33, 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Bevelacqua (US 2012/0299785) (IDS submitted on 12/11/2020) in view of Woodhull et al. (WO 2014/035722) (IDS submitted on 12/20/2020) and further in view of Yamazaki (US 2008/0268618).
As to claim 33, Bevelacqua discloses a portable communication device (i.e., portable electronic device 10, Bevelacqua: Fig. 1) comprising: 
a processor (i.e., processing circuitry 28, Bevelacqua: Fig. 2, 28); 
a communication circuit operatively coupled to the processor (i.e., communication circuitry 34, Bevelacqua: Figs. 2-3) and 
a housing including a side portion that includes a metallic member that forms at least a portion of a side exterior surface of the portable communication device (i.e., housing 12 may include a peripheral conductive member 17, the peripheral conductive member 17 may be a bezel, for example, the conductive member may form sidewalls for device 10, Bevelacqua: Fig. 1), wherein the side portion includes:
	a first metallic portion electrically connected with the communication circuit and configured to be used as an antenna, the first metallic portion extended from a front surface of the portable communication device to a rear surface of the portable communication device, the first metallic portion including a metallic material (i.e., one or the portions of peripheral conductive member 17, such as segment 17-1, and where the peripheral conductive member 17 may be formed from a metal band-shaped member having a right edge surface of segment 17-1 before gap 19-2, Bevelacqua: Figs. 1, 13; [0031, 0073])
(i.e., one of the portions of peripheral conductive member 17, such as segment 17-2, and where the peripheral conductive member 17 may be formed from a metal band-shaped member having a right edge surface of segment 17-2 before gap 19-2, Bevelacqua: Figs. 1, 13; [0031, 0073]); and
	a layer disposed between the first metallic portion and the second metallic portion (i.e., one or more gaps such as gaps 19-1, 19-2, 19-3 and 19-4 inherently having some specific size that are between the segments of the peripheral conductive member, Bevelacqua: Fig. 1, [0032]), wherein the layer includes:
		an insulating portion located in the first gap and extended between the front surface and the rear surface (i.e., gaps 19 may be filled with plastic, glass, Bevelacqua: [0032]);
	Bevelacqua does not disclose however Woodhull and Yamazaki discloses:
		a first bonding portion in contact with the first metallic portion and the insulating portion, the first bonding portion extended from the front surface to the rear surface and including an organic material and an oxide of the metallic material; and a second bonding portion in contact with the insulating portion and the second metallic portion, the second bonding portion extended from the front surface to the rear surface and including the organic material and the oxide.
(i.e., bonding portion disposed on the metallic curved inner surface: trim gasket 455 surrounds opening 470, Woodhull, Fig. 4B. The insulating portion or the bonding portion forms a closed loop along a periphery part of the socket opening, Woodhull: [0027-0067]). 
Yamazaki discloses the bonding portion including an organic material and an oxide of a metallic material forming at least a portion of the metallic member (i.e., use of organic silane as a material in a bonding layer is well-known in mobile phone housing, Yamazaki: [0019, 0026, 0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the use of having the bonding portion including an organic material and an oxide of a metallic material forming at least a portion of the metallic member in the system of Bevelacqua, as Woodhull and Yamazaki teach, so as to create a strong bond.

As to claim 35, the combination of Bevelacqua, Woodhull, and Yamazaki discloses wherein the side portion includes a third metallic portion extended from the front surface to the rear surface, the third metallic portion spaced apart from the first metallic portion by another gap extended from the front surface to the rear surface, the third metallic portion including the metallic material (i.e., the peripheral conductive member may contain one or more dielectric-filled gaps 19 is disposed between the first metallic portion and the second metallic portion, such as gaps 19-1, 19-2, 19-3 and 19-4, gaps 19 may be filled with plastic, glass. Peripheral conductive member may be divided into respective segments (equivalent to the side portion includes the third metallic portion spaced apart from the first metallic portion by another gap extended from the front surface to the rear surface), Bevelacqua: Figs 1-4).

As to claim 36, the combination of Bevelacqua, Woodhull, and Yamazaki discloses wherein the side portion includes: another layer disposed between the first metallic portion and the third metallic portion, wherein the other layer includes: another insulating portion located in the other gap and extended between the front surface and the rear surface; a third bonding portion in contact with the first metallic portion and the other insulating portion, the third bonding portion extended from the front surface to the rear surface and including the organic material and the oxide; and a fourth bonding portion in contact with the other insulating portion and the third metallic portion, the fourth bonding portion extended from the front surface to the rear surface and including the organic material and the oxide (i.e., the peripheral conductive member may contain one or more dielectric-filled gaps 19 is disposed between the first metallic portion and the second metallic portion, such as gaps 19-1, 19-2, 19-3 and 19-4, gaps 19 may be filled with plastic, glass. Peripheral conductive member may be divided into respective segments (equivalent to the side portion includes the third metallic portion spaced apart from the first metallic portion by another gap extended from the front surface to the rear surface), Bevelacqua: Figs 1-4. It is understood from the conventional means in the art that the third metallic portion and another insulating portion are extended from the front surface to the rear surface. Yamazaki discloses the organic material and the oxide, addressed in claim 33).
As to claim 37, the combination of Bevelacqua, Woodhull, and Yamazaki discloses wherein the side portion includes: a fifth bonding portion in contact with an inner surface of a socket opening formed in the first metallic portion, and the fifth bonding portion including the organic material and the oxide (i.e., see addressed in claim 33 by Woodhull (i.e. bonding portion) and Yamazaki (i.e., organic material and the oxide).

17.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bevelacqua (US 2012/0299785) (IDS submitted on 12/11/2020) in view of Woodhull et al. (WO 2014/035722) (IDS submitted on 12/20/2020) in view of Yamazaki (US 2008/0268618) in view of Kwang Ho Kim (KR 20-2013-0005654) (IDS submitted on 12/11/2020).
Bevelacqua discloses a display operatively coupled with the processor (Bevelacqua: [0033-0034]). The combination of Bevelacqua, Woodhull and Yamazaki does not disclose however Kwang discloses wherein a roughness of an inner surface of the first metallic portion facing the layer is different from a roughness of an area of the housing that is covered by the display (i.e., where the end surfaces of each metallic member 11 (e.g., left and right metallic members), which face the dielectric that fills the gap(s), has square grooves whereas the rest of the metallic member does not have grooves [different roughness at the center of the metallic member than at the end of the metallic member], Kwang: Fig. 2, [0004, 0026]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992

Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992